o department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date unifiers lyvut bro sil gg employer_identification_number legend m x dear sir or madam contact person identification_number contact number t e0 b84 ‘ we have considered the ruling_request dated date submitted on behalf of m a nonprofit organization which is exempt from federal_income_tax under sec_501 of the internal_revenue_code m requests a ruling that any gain realized by it on the sale of certain property as described below will not cause it to lose its tax exempt status and will not be considered unrelated_business_taxable_income under sec_512 of the code facts m was incorporated in in it received a determination_letter from the service recognizing it as tax exempt under sec_501 of the code the activities of m include raising and training beagles to compete in field trials several years ago m purchased x acres of land that it has held and used directly in furtherance of its exempt_activities because of the age of m’s members they have decided to dissolve the club they would like to sell the land as part of the dissolution and distribute the sales proceeds to themselves in liquidation m does not intend to make any improvements to the land for purposes of the sale law sec_501 of the code provides for the exemption of clubs organized and operated exclusively for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations states that the exemption provided to organizations described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder the regulation also states that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not tax exempt solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 of the code including those described in sec_501 sec_512 of the code provides in part that with respect to an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with certain modifications provided in sec_512 sec_512 b of the code defines exempt_function_income to mean the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which income is paid sec_512 of the code provides in part that if property used directly in the performance of an exempt_function of an organization described in sec_501 is sold by such organization and within a period beginning one year before the date of such sale and ending three years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization's sales_price of the old property exceeds the organization’s cost of purchasing the other_property revrul_58_501 1958_2_cb_262 holds that where a social_club described in sec_501 of the code finds it impracticable to continue to conduct its exempt_activities and as such sells its property and liquidates such sale is incidental to its exempt purposes the rev_rul states that the club is still to be considered as operated exclusively for pleasure recreation and similar purposes up through the date of the sale and distribution of the liquidated assets to its active members the rev_rul concludes that profit from the sale by the club of all its property in conjunction with the termination of its activities and liquidation does not deprive the club of the exemption provided by sec_501 of the code the facts surrounding the proposed sale of x acres of land show that such land has been used to carry out m’s exempt_activities but circumstances have changed particularly with respect to the aging of the club membership thus m now wishes to sell the land in conjunction with the dissolution of the club as in the case of the sale of club property by the organization described in revrul_58_501 supra the purpose of the sale of m’s land is to facilitate the club’s dissolution rather than to make a profit as noted in sec_1_501_c_7_-1 of the regulations an incidental sale of property will not adversely affect a social club’s tax exempt status revocation of the club’s tax exempt status see revrul_58_501 which states that the sale of a club’s property and the distribution of its assets are important transactions in the dissolution of a club therefore the fact that m’s assets will upon dissolution be paid to its members does not cause the club to incur a federal_income_tax liability furthermore the distribution of liquidated assets to m’s members will not result in the concerning the unrelated business tax issue as indicated above the x acres were used directly in the performance of m’s exempt_function and the distribution of liquidated assets is directly in the performance of its exempt_function ie the dissolution of the club see revrul_58_501 supra under these circumstances although no other_property will be purchased by’ m gain from the sale of the x acres need not be recognized in accordance with sec_512 of the code income from the sale of the x acres is not considered unrelated_business_taxable_income pursuant to sec_512 rulings based on the foregoing we rule as follows any gain which m realizes on the sale of the acres of land in question will not cause it to lose its tax exempt status under sec_501 of the code any gain which m realizes on the sale of the above acres will not be treated as unrelated_business_taxable_income under sec_512 of the code except as specifically ruled upon no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether amounts received by m’s members upon dissolution of m are taxable to such members this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m’s exempt status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative we are also sending a copy of this ruling to the te_ge customer service office because this letter could help resolve any questions about m’s exempt status it should be kept with m’s permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely pier vv back gerald v sack manager exempt_organizations technical group
